Citation Nr: 0707281	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for external 
hemorrhoids.

2.  Entitlement to service connection for a foot disability, 
claimed as pes planus.

3.  Entitlement to service connection for degenerative joint 
disease of the feet, claimed as secondary to pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978, with subsequent National Guard service in 1978 and 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

In two separate VA Forms 21-4138, Statements in Support of 
Claim, the veteran raised the issues of reopening his 
previously denied clams of service connection for an ankle 
disability and nerve damage in the lower extremities.  He 
also raised the issue of service connection for peripheral 
artery disease.  Recognizing that there may be a temporary 
file at the RO dealing with the adjudications of these 
claims, they are referred back now to ensure processing.

The issue of entitlement to service connection for 
degenerative joint disease is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current diagnosis of hemorrhoids is not demonstrated by 
the record.  

2.  The competent evidence relates the veteran's bilateral 
pes planus with metatarsalgia and hallux valgus to his 
service. 

CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The veteran's bilateral pes planus with metatarsalgia and 
hallux valgus was incurred or aggravated in his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.  Thus, the veteran has been able to 
participate effectively in the processing of his claims. 

Referable to the denied claim, because service connection is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regarding the granted 
claim, however, the matters of the appropriate disability 
rating and effective date are not currently before the Board 
and the AOJ will have the opportunity to provide the required 
notice before its decision.  See id.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.

Service Connection

The veteran seeks service connection for hemorrhoids and pes 
planus, both of which he contends initially manifested in 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hemorrhoids

Service medical records confirm that the veteran had 
hemorrhoids in August 1975, and had a hemorrhoidal tag at 
separation in July 1978.  Current treatment records, however, 
do not show that the veteran carries a diagnosis of 
hemorrhoids.  While the veteran's April 2006 hearing 
testimony before the undersigned includes a statement that he 
periodically has bleeding which he believes to be due to 
hemorrhoids, the most recent records do not confirm the same.  
See, e.g., VA examination, dated in November 2004; VA 
outpatient clinical records, dated from August 2004 to 
February 2005; and, private treatment records from December 
2004 to March 2005. 

A post-service treatment record dated in October 2002 
indicates that the veteran had a history of hemorrhoids and 
rectal fissures.  However, that history dated to September 
1998, and the veteran's stool guaiacs had been negative since 
then.  VA outpatient clinical records, dated from March 2003 
to September 2003, are negative for complaints of bleeding, 
or a hemorrhoidal diagnosis, as are private treatment records 
dated from September 1999 to November 2003.
Because a current diagnosis of hemorrhoids is not 
demonstrated by the record, service connection cannot be 
granted.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, service connection is denied.

Pes Planus

Current medical evidence demonstrates that the veteran's 
bilateral foot disability is diagnosed as bilateral pes 
planus, with metatarsalgia and hallux valgus.  See private 
examination report, dated in January 2006.  Service medical 
records confirm that in January 1978, the veteran was noted 
to have hallux valgus and metatarsalgia.  Only months later, 
in March 1978, he again presented with complaints of pain, 
which the initial (pre-podiatry consultation) examination 
indicated was possible pes planus.  The specialized consult, 
however, did not comment on the veteran's foot complaints as 
requested.  

Although the veteran's July 1978 separation examination made 
no pathological findings referable to the feet, the record 
contains evidence that he has a current foot disability and 
that he had in-service foot complaints of a similar nature.  
The question, therefore, remains whether they are medically 
related. 

VA has not sought a medical nexus opinion as required in this 
case.  See 38 C.F.R. § 3.159(c)(4) (2006).  However, the 
veteran has submitted competent medical evidence of a 
connection.  Specifically, in July 2005, the veteran's 
treating orthopedic physician indicated that based on a 
review of the pertinent service medical records, copies of 
which he included with his opinion, there was a correlation 
between the veteran's current pes planus and related symptoms 
and the 1978 treatment in service.  In January 2006, the same 
physician reiterated his opinion, and included both a current 
examination report and supporting treatment records.  He 
again found that the veteran's in-service complaints 
referable to the feet matched his current complaints.  
These opinions are considered competent and credible, as they 
are rooted in the facts of the case, and specifically the 
veteran's treatment for foot pain in service and his current 
treatment for the same.  The clinical records do not 
contradict these findings.  Absent evidence to the contrary, 
the Board is not in a position to further question these 
opinions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Service connection for the veteran's current foot disability 
of bilateral pes planus, with metatarsalgia and hallux 
valgus, is warranted.


ORDER

Entitlement to service connection for external hemorrhoids is 
denied.

Entitlement to service connection for pes planus, with 
metatarsalgia and hallux valgus, is granted. 


REMAND

The veteran seeks secondary service connection for 
degenerative joint disease (DJD) of the feet, due to his now 
service-connected bilateral foot disability.  The record is 
unclear on the issue of whether the veteran, in fact, has a 
diagnosis of DJD of the feet.  A private medical report from 
Dr. H.H.C. indicates that x-rays in December 2004 showed 
"minimal arthritic process" in the feet.  The actual x-ray 
report is not of record.  VA outpatient clinical records 
include a December 2004 x-ray report regarding the feet that 
found mild bilateral hallux valgus, bilateral pes planus, and 
"no other focal bony abnormalities."  Because there is 
question as to whether the veteran's foot disability includes 
DJD, the claim for secondary service connection must be 
remanded for further medical development. 

It appears from the record that the veteran receives regular 
treatment from both private and VA sources.  As the claim 
must be remanded for the preceding reason, it is appropriate 
to obtain the most recent treatment records also.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for secondary service connection, to include 
the following: the information and evidence 
that VA would seek to provide; the information 
and evidence that he is expected to provide; 
and, the rating criteria by which a disability 
granted service connection will be evaluated 
and how the effective date of that grant will 
be assigned.  Also ask that the veteran 
"provide any evidence in his possession that 
pertains to the claim" that he has not 
previously submitted.  

2.  Obtain the appropriate release from the 
veteran to secure treatment records from his 
orthopedic doctor, Dr. H.C.C., for the period 
from March 2005 to the present.  Also obtain VA 
outpatient clinical records for the period from 
February 2005 forward.

3.  Schedule the veteran for an orthopedic 
examination to determine whether he has 
degenerative joint disease of the feet.  
Radiographic studies should be conducted, and 
the results reported in detail.  The examiner 
is asked to render an opinion as to whether it 
is at least as likely as not (probability of 
fifty percent or more) that any degenerative 
joint disease diagnosed is the result of, or 
proximately due, to the veteran's service-
connected pes planus with hallux valgus and 
metatarsalgia.  A rationale for any opinion 
expressed is requested. 
4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


